Citation Nr: 0000386	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post traumatic 
vascular headaches of cluster type, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1973 to 
March 1976. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim 
seeking entitlement to an increased rating for post-traumatic 
vascular headaches of cluster type from 10 percent disabling. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In connection with the veteran's claim for an increased 
rating for post-traumatic vascular headaches of a cluster 
type from 10 percent disabling, he was scheduled for VA 
examinations in October 1996, April 1997, and September 1997.  
There are notations that the veteran failed to appear for all 
three aforementioned VA examinations. 

When a claimant is scheduled for a VA examination in a claim 
for an increase in which entitlement to the increase cannot 
be established without a current VA examination, the claim 
shall be denied if the claimant fails to report for the 
examination without good cause.  38 C.F.R. § 3.655 (1999). 

In a statement dated December 1996, the veteran provided an 
address of "New England Homeless Shelter, 17 Court Street, 
Boston, MA 02108."  There is also an envelope in the claims 
folder mailed from the VA dated January 1997 which was marked 
"box closed, return to sender."  In a statement dated March 
1997, the veteran provided an address of "PO Box 661, 
Medford, MA 02155."  A VA Medical Center inpatient summary 
sheet of the veteran's from August 1997 notes an address of 
17 Court Street, Boston, Massachusetts, 02155.  The veteran's 
representative used the address of "17 Court Street" in 
correspondence dated November 1997 (although the 
representative used a zip code of 02108), and the RO used the 
"17 Court Street" address in November 1997 and February 
1998 correspondence to the veteran.  

As noted above, there are notations that the veteran failed 
to appear for his three scheduled VA examinations; however, 
the letters mailed to the veteran scheduling the examinations 
are not of record.  In light of both the veteran's address 
changes during the time when his VA examinations were 
scheduled and the fact that the letters to the veteran 
scheduling the examinations are not of record, it is quite 
possible that the veteran never received notice of his 
scheduled examinations.  

Thus, the veteran's claim must be remanded to remedy this 
possible lack of notice.  The RO should initially attempt to 
verify the veteran's correct address.  If another address is 
obtained, the RO should document such address.  The RO must 
then schedule the veteran for a VA examination to properly 
assess the nature and severity of his service-connected post-
traumatic vascular headaches of cluster type, with 
notification sent to the correct address.  If the RO is not 
able to obtain the veteran's correct address, they must send 
the veteran notification of his examination at his last 
address of record, "New England Homeless Shelter, 17 Court 
Street, Boston, Massachusetts, 02108."  A copy of such 
notification letter must be placed in the claims folder.  

When a claimant is scheduled for a VA examination in an 
increased rating claim, and entitlement to the benefit cannot 
be established without a VA examination, and the claimant, 
without good cause, fails to report for such examination, the 
claim shall be denied.  38 C.F.R. § 3.655 (1999).  

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO must first attempt to obtain 
the veteran's correct mailing address and 
document such address in the claims 
folder. 

3.  The RO should assure that copies of 
all current records of treatment of the 
veteran's headaches are included in the 
claims folder.  All correspondence from 
the RO to the veteran should be directed 
to his correct address. 

4.  After all records are obtained in 
accordance with the directives in 
paragraph two, the RO should take the 
appropriate steps to contact the veteran 
either at the address obtained via the 
directives in paragraph two, or at New 
England Homeless Shelter, 17 Court 
Street, Boston, Massachusetts, 02108, and 
schedule him for a VA examination for the 
purpose of determining the nature and 
severity of his post-traumatic vascular 
headaches of a cluster type.  A copy of 
the letter advising the veteran of the 
date, time and location of the 
examination MUST be placed in the claims 
folder.  All clinical findings should be 
reported in detail.  All special studies 
or tests should be conducted as deemed 
appropriate by the examiner.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner 
for review in conjunction with the 
examination.  

The examiner should render an opinion as 
to whether the veteran experiences 
prostrating attacks that can be 
attributed to headaches and, if so, 
whether such attacks occur at a average 
frequency of (1) less than once in two 
months, (2) once in two months, (3) once 
per month, or (4) more than once per 
month.  To the extent feasible, the 
examiner should specifically note the 
degree to which such attacks, if any, 
affect the veteran's economic 
adaptability.  The examiner should also 
comment on whether the types of headaches 
that the veteran experiences are post-
traumatic vascular headaches, cluster 
type. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim of an increased 
rating for post-traumatic vascular 
headaches, cluster type from 10 percent 
disabling.  If the veteran fails to 
report for his scheduled examination 
without good cause, the RO should adhere 
to 38 C.F.R. §  3.655 and deny the 
veteran's claim.  If the decision remains 
adverse to the veteran, the RO must issue 
a supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



